COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     JOHN MASON HUGHES,                                     §
                                                                              No. 08-20-00032-CV
     Appellant,                                             §
                                                                                 Appeal from the
     v.                                                     §
                                                                               201st District Court
     EASY STREET CAPITAL, L.L.C.;                           §
     RUSSELL FROST, Trustee, HORNET                                         of Travis County, Texas1
     CAPITAL, L.L.C., and PATRICK E.                        §
     HUDSON, Trustee,                                                      (TC# D-1-GN-18-005944)
                                                            §
     Appellees.

                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellant John Mason Hughes has failed to make financial arrangements to pay for the clerk’s

record, we dismiss the appeal for want of prosecution.

           The Travis County District Clerk notified the Court that Appellant has not made financial

arrangements to pay for preparation of the clerk’s record as required by TEX.R.APP.P. 35.3(a)(2).

The Clerk of this Court notified Appellant that the Court intended to dismiss the appeal for want

of prosecution unless Appellant responded within ten days and showed grounds for continuing


1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.
the appeal. See TEX.R.APP.P. 37.3(b). Appellant has not filed any response establishing that he

is entitled to appeal without paying for the clerk’s record or that he has made arrangements to

pay for preparation of the clerk’s record. We conclude that the clerk’s record has not been filed

due to the fault of the Appellant. Accordingly, we dismiss the appeal for want of prosecution.

See TEX.R.APP.P. 37.3(b), 42.3(b), (c).



April 15, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2